                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

JENEA ARNOLD
                                                       CIVIL ACTION
VERSUS
                                                       NO. 19-563-JWD-RLB
UNITED FINANCIAL CAUSALTY
COMPANY, ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 10) dated October 18, 2019, to which no

objection was filed;

       IT IS ORDERED that Plaintiff’s Motion to Remand (R. Doc. 7) is GRANTED, and

the action is REMANDED to the 19th Judicial District Court, East Baton Rouge Parish,

Louisiana.

       IT IS FURTHER ORDERED that the parties shall bear their own costs incurred as a

result of the instant removal.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on November 5, 2019.

                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
